2013 WI 94

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2013AP1483-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Randi H. Hubatch, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Randi H. Hubatch,
                                  Respondent.


                            DISCIPLINARY PROCEEDINGS AGAINST HUBATCH

OPINION FILED:          November 26, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                            2013 WI 94
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.        2013AP1483-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Randi H. Hubatch, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
               Complainant,
                                                                    NOV 26, 2013
       v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Randi H. Hubatch,

               Respondent.




       ATTORNEY       disciplinary        proceeding.        Attorney's         license
suspended.


       ¶1      PER CURIAM.       We review a stipulation filed pursuant
to    SCR    22.121   by   the   Office    of   Lawyer     Regulation       (OLR)     and



       1
           SCR 22.12 states as follows:         Stipulation.

            (1) The director may file with the complaint a
       stipulation of the director and the respondent to the
       facts, conclusions of law regarding misconduct, and
       discipline to be imposed.     The supreme court may
       consider the complaint and stipulation without the
       appointment of a referee.
                                                                   No.       2013AP1483-D



Attorney Randi H. Hubatch.        In the stipulation, Attorney Hubatch
agrees    that   by   engaging    in     conduct        leading    to    a     criminal
conviction for felony armed robbery, he violated SCR 20:8.4(b).
He also agrees that a three-year suspension of his license to
practice law in Wisconsin is an appropriate level of discipline
for his misconduct.        There is no request in this matter for a
restitution award, nor is there a request in the stipulation for
the imposition of costs against Attorney Hubatch.
     ¶2     After careful review of the matter, we agree that a
three-year suspension of Attorney Hubatch's license to practice
law is a proper sanction.         Because the matter is being resolved
without the appointment of a referee, we do not impose any costs

on Attorney Hubatch.
     ¶3     Attorney Hubatch was admitted to the practice of law
in Wisconsin in 2004.          His law license was suspended effective
October   31,    2007,   for   failure       to   pay    State    Bar    dues.       His
license remains suspended.         Attorney Hubatch has not previously
been the subject of professional discipline.



          (2) If the supreme court approves a stipulation,
     it shall adopt the stipulated facts and conclusions of
     law and impose the stipulated discipline.

          (3) If the supreme court rejects the stipulation,
     a referee shall be appointed and the matter shall
     proceed as a complaint filed without a stipulation.

          (4) A stipulation rejected by the supreme court
     has no evidentiary value and is without prejudice to
     the respondent's defense of the proceeding or the
     prosecution of the complaint.

                                         2
                                                                    No.    2013AP1483-D



       ¶4    The    stipulation      states       that   on     January    11,    2013,
Attorney Hubatch donned a Bucky Badger hat and robbed a Madison,
Wisconsin, credit union of $500 while in possession of a toy
gun.       Within the following week, after being spotted publicly
wearing the Bucky Badger hat, Attorney Hubatch confessed to a
Madison detective that he had robbed the credit union.
       ¶5    Attorney Hubatch was charged with one count of armed
robbery in violation of Wis. Stat. § 943.32(2) in Dane County
Circuit Court Case No. 2013CF117.                 Attorney Hubatch pled guilty
to the charge on February 21, 2013.                      On April 16, 2013, the
circuit court sentenced Attorney Hubatch to two years in prison,
followed     by    three    years    of     extended     supervision.           Attorney

Hubatch is currently incarcerated at the Oshkosh Correctional
Institution.
       ¶6    On July 2, 2013, the OLR filed a complaint alleging
that by engaging in conduct leading to a conviction for felony
armed robbery, Attorney Hubatch violated SCR 20:8.4(b).2
       ¶7    On    July     16,     2013,       the   parties     entered       into   a
stipulation       whereby   Attorney        Hubatch    agreed    that     his    conduct
violated SCR 20:8.4(b).              He further agreed that it would be
appropriate for this court to impose the level of discipline
sought by the OLR director, namely, a three-year suspension of
his license to practice law in Wisconsin.


       2
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                            3
                                                                              No.        2013AP1483-D



        ¶8     Attorney Hubatch avers the stipulation did not result
from plea bargaining.                He represents he fully understands the
misconduct allegations and ramifications should the court impose
a    three-year          license    suspension.             He    also       states       he    fully
understands his right to contest the matter and his right to
consult with counsel.                He represents that his entry into the
stipulation is made knowingly and voluntarily.
        ¶9     Having      carefully       considered        this      matter,          we    approve
the     stipulation         and     adopt    the        stipulated          facts       and     legal
conclusion         of    professional       misconduct.               We    also       agree    that,
given        the   serious        nature    of        the   misconduct,            a    three-year
suspension         of    Attorney    Hubatch's          license        to    practice          law    is

appropriate.            We note that we have previously imposed three-year
license suspensions in cases where attorneys have been convicted
of    criminal          offenses.      For    example,           in    In    re        Disciplinary
Proceedings         Against       Calhoun,       196 Wis. 2d 665,          538 N.W.2d 797
(1995), an attorney's license was suspended for three years as
discipline         for    conduct    that     resulted           in   two     convictions            for
possession          and      delivery        of        cocaine         and     for           numerous
misrepresentations to the sentencing court, the prosecutor, and
physicians regarding the attorney's use of cocaine and the type
of treatment he had pursued for his addiction.                                 In the instant
case, we find that a three-year suspension of Attorney Hubatch's
license to practice law will protect the public, the courts and
the legal system from repetition of the misconduct, will impress
upon Attorney Hubatch the seriousness of his misconduct, and
will deter other attorneys from committing similar misconduct.
                                                  4
                                                                     No.   2013AP1483-D



      ¶10   IT IS ORDERED that the license of Randi H. Hubatch to
practice    law       in     Wisconsin    is    suspended      for     three    years,
effective the date of this order.
      ¶11   IT    IS       FURTHER    ORDERED   that   Randi    H.    Hubatch   shall
continue compliance with the provisions of SCR 22.26 concerning
the   duties     of    a     person    whose    license   to    practice       law   in
Wisconsin has been suspended.




                                           5
    No.   2013AP1483-D




1